DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 24 September 2019 has been entered, leaving claims 31-50 pending, all of which are new.

Terminal Disclaimer
The terminal disclaimer filed on 04 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,464,260 and U.S. Patent Application Nos. 16/580,818 and 16/580,827 has been reviewed, is accepted, and has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan D. Hall on 04 May 2021.
The application has been amended as follows: 

1-30. (Previously Canceled)

31.	(Currently Amended) An assembly for use in an additive manufacturing system, the assembly comprising:
an extrusion head configured to receive a rod of build material along a longitudinal axis of the extrusion head; and
an actuator movable relative to the extrusion head[ along an axis extending parallel to the longitudinal axis, a pushing component of the actuator configured to exert a force on a distal end of the rod of build material along the longitudinal axis toward the extrusion head, wherein the actuator is configured to[ swivel or pivot between a first configuration, in which the[ pushing component intersects the longitudinal axis for exerting said force, and a second configuration employed for loading the rod of build material into the assembly along the longitudinal axis, in which the[ pushing component does not intersect the longitudinal axis. 

32.	(Currently Amended) The assembly of claim 31, wherein the actuator includes a body and a protrusion of the pushing component extending outwardly from the body, wherein the protrusion intersects the longitudinal axis in the first configuration, and wherein the protrusion does not intersect the longitudinal axis in the second configuration. 

33.	(Previously Presented) The assembly of claim 31, further comprising a cam configured to transition the actuator from the first configuration to the second configuration. 

34.	(Currently Amended) The assembly of claim[ 33, wherein an interaction between a surface of the cam and a surface of the actuator causes the actuator to transition from the first configuration to the second configuration.

35.	(Previously Presented) The assembly of claim 31, further comprising a guide channel configured to receive the rod of build material, wherein the guide channel defines a slot that is configured to receive at least a portion of the actuator. 

36.	(Previously Presented) The assembly of claim 35, wherein, in the first configuration, the at least the portion of the actuator is received by the slot, and wherein, in the second configuration, the at least the portion of the actuator is not received by the slot. 

37.	(Currently Amended) The assembly of claim 31, wherein the actuator includes a body and a protrusion of the pushing component extending outwardly from the body, and wherein the protrusion includes an interface surface configured to contact the rod of build material. 

38.	(Currently Amended) The assembly of claim 37, wherein the interface surface is configured to exert the force on the rod of build material when the actuator moves in a first direction[


an extrusion head configured to receive a rod of build material along a first axis; 
an actuator movable along a[ second axis extending parallel to the first axis from a first position to a second position and from the second position to the first position, wherein the actuator is closer to the extrusion head in the first position than in the second position, and wherein a pushing component of the actuator is configured to exert a force on a distal end of the rod of build material along the first axis toward the extrusion head; and 
a cam configured to interact with the actuator as the actuator moves from the first position to the second position to cause[ pushing component to move in a direction transverse to the first axis to a configuration employed for loading the rod of build material into the assembly along the first axis.

40.	(Currently Amended) The assembly of claim 39, wherein the actuator includes a body and a protrusion of the pushing component extending outwardly from the body, and wherein the cam is configured to interact with the actuator as the actuator moves from the first position to the second position to cause[ the direction transverse to the first axis.

41. 	(Currently Amended) The assembly of claim 39, wherein[ pushing component intersects[ the first axis[ for exerting said force, to a second configuration in the direction transverse to the first axis, in which the[ pushing component does not intersect the[ first axis. 

42.	(Currently Amended) The assembly of claim 39, further comprising a guide channel configured to receive the rod of build material, wherein the guide channel defines a slot that is configured to receive[ a portion of the actuator. 

43.	(Currently Amended) The assembly of claim 42, wherein, in[ a first configuration in which the pushing component is configured to exert said force, the at least the portion of the actuator is received by the slot, and wherein, in[ a second configuration employed for said loading of the rod of build material, the at least the portion of the actuator is not received by the slot. 

44.	(Currently Amended) The assembly of claim 39, wherein the actuator includes a body and a protrusion of the pushing component extending outwardly from the body, and wherein the protrusion includes an interface surface configured to contact the rod of build material. 

45.	(Currently Amended) The assembly of claim 44, wherein the interface surface is configured to exert[ the force on the rod of build material when the actuator moves in a first direction[

an extrusion head configured to receive a rod of build material along a longitudinal axis of the extrusion head; and
an actuator movable relative to the extrusion head along an axis extending parallel to the longitudinal axis by a linear actuating component, wherein the actuator includes a body and a protrusion extending outwardly from the body, wherein a surface of the protrusion is configured to exert a force on a distal end of the rod of build material along the longitudinal axis toward the extrusion head, and wherein the protrusion is configured to move relative to the body in a direction transverse to the longitudinal axis to a configuration employed for loading the rod of build material into the assembly along the longitudinal axis. 

47.	(Currently Amended) The assembly of claim 46, further including a cam, wherein the cam is configured to cause the protrusion to move relative to the body in the direction transverse to the longitudinal axis. 

48.	(Currently Amended) The assembly of claim 46, further comprising a guide channel configured to receive the rod of build material, wherein the guide channel defines a slot that is configured to receive at least a portion of the[ actuator.

49.	(Currently Amended) The assembly of claim 48, wherein, when the protrusion moves relative to the body in the direction transverse to the longitudinal axis, the protrusion  employed for said loading of the rod of build material, wherein, in the first configuration, the at least the portion of the[ actuator is received by the slot, and wherein, in the second configuration, the at least the portion of the[ actuator is not received by the slot. 

50. (Currently Amended) The assembly of claim 46, wherein the surface of the protrusion is configured to exert the force on the rod of the build material when the actuator moves the protrusion in a first direction along the longitudinal axis toward the extrusion head, and wherein a surface of the body extends further in the first direction than the surface of the protrusion[


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known for an assembly for use in an additive manufacturing system to comprise an extrusion head configured to receive build material and an actuator including a pushing component, the prior art of record does not teach or fairly suggest the claimed combination of these components with their claimed configuration, in particular whereby an actuator is configured as recited by claim 31 to include the claimed pushing component which is further configured as claimed, including to exert a force on a distal end of a rod of build material along the claimed longitudinal axis toward the claimed extrusion head, with the actuator being configured to swivel or pivot between the claimed first and second configurations in which the pushing component intersects and does not intersect, respectively, the longitudinal axis for respectively exerting said force and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 







/Atul P. Khare/Primary Examiner, Art Unit 1742